Citation Nr: 1420140	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 11, 2008, for a grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has considered the records contained therein in the decision below.


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus in early 2008.

2.  VA received an application for compensation for diabetes mellitus, type II on December 11, 2008.


CONCLUSIONS OF LAW

An effective date earlier than December 11, 2008, for a grant of service connection for diabetes mellitus, type II is denied.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the May 2009 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially effective dates, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA records and private treatment records.  The Veteran has not identified any additional records to obtain on his behalf.  Further, given the nature of the claim for an earlier effective date, which is principally based on historical records, VA has not conducted a contemporaneous medical inquiry in an effort to substantiate the claim on appeal.  38 U.S.C.A. § 5103A(d).  Indeed, a medical examination would be pointless in order to address the issue of an earlier effective date, where current medical evidence is irrelevant to the claim.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria and Analysis

The Veteran seeks an effective date earlier than December 11, 2008, for the grant of service connection for diabetes mellitus, type II.  He avers that an earlier effective date is warranted because service connection should be granted from the date he was first diagnosed with diabetes mellitus, type II. 

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a) (West 2002).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board has considered the Veteran's arguments.  However, the Board is constrained by the applicable law and regulation governing the assignment of effective dates for claims.  The applicable law and regulation provide that the effective date of an award of service connection based on a claim received more than one year after a veteran's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In the case at hand, the evidence reflects that the Veteran was separated from active service in August 1970.  Diabetes was diagnosed in February 2008, VA did not received an original VA compensation claim for this disability until December 11, 2008, many years after service separation.  This claim was for diabetes amongst other disabilities.  The only prior communication from the Veteran had been his claim for service connection for a scar which was filed at the time of separation in August 1970.  Thereafter, there is absolutely no communication from the Veteran until the filing of the claim on December 11, 2008.  These facts are not in dispute.  Therefore, the claim for an effective date earlier than December 11, 2008, must be denied.  

The Board acknowledges that diabetes mellitus preexisted his December 2008 claim for benefits and thus it is arguable that the date entitlement arose preceded the December 2008 application for service connection.  However, the effective date for the original grant of service connection is the later or the date of claim or date entitlement arose.  To the extent that the Veteran avers that the effective date of the award should be March 2008 the first full month of the disease as he argues in the VA Form 9 of December 2009, the Board disagrees.  The Veteran argues that 38 C.F.R. § 3.157 which provides that a report of examination or hospitalization can be considered a claim for increase or to reopen, should be applicable in his case.  However, the Veteran's claim which lead to the grant of service connection for diabetes mellitus was an original claim and not a claim to reopen a previously denied claim.  Moreover, the grant of service connection was not based on a liberalizing law or regulation.  Therefore, 38 C.F.R. § 3.157 is not applicable in the Veteran's case.  

Accordingly, notwithstanding that the Veteran has had a diagnosis of diabetes mellitus, type II since February 2008 which predates the award of VA compensation, VA did not receive a claim, informal or formal, prior to December 11, 2008, 2008.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.


ORDER

An effective date earlier than December 11, 2008, for a grant of service connection for diabetes mellitus, type II is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


